Title: To Thomas Jefferson from John Brown Cutting, [10 October 1789]
From: Cutting, John Brown
To: Jefferson, Thomas



Dear Sir
[London, 10 Oct. 1789]

The additional order to the custom house at Portsmouth is given from the treasury, as you desire. Having been confined to my  chambers these ten days by a severe fit of illness, I communicated yours of yesterday to Mr. Trumbull who went immediately to the treasury and obtain’d the requisite order for your four cases. Tomorrow Mr. Trumbull goes on board to proceed on his voyage for New York:—With all my heart do I wish I was able to accompany him in Capt. Bunyan.—Mr. Parker and myself fully intended You a visit at Cowes, but we were both seiz’d the same evening with the most violent fever and have remain’d in great pain under the prescription of our physician ever since the 30th ulto. The fever of Mr. Parker has begun to intermit so that he takes bark today. For my own part tho’ my pains are much mitigated and my fever quite broken, I remain too feeble to undertake an excursion to Cowes, otherwise I would come alone. I rejoice that you have escaped the perils of the late boisterous weather. I felt extremely anxious lest you shou’d venture to quit Havre too soon.
Nothing now I think can hinder you from an excellent voyage. This and every felicitous circumstance I most cordially wish You, and am with sentiments of the utmost attachment Your friend and most obed. servt.,

John Brown Cutting

